El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por resolución de 13 de septiembre de 1915 la Corte de Distrito de Humacao declaró justificado a favor de Donato Martínez del Valle el dominio de dos fincas rústicas, la pri-mera de ellas letra .A compuesta de 200 cuerdas, y la segunda letra B de 172 cuerdas más o menos, radicadas, ambas en el barrio de Montones del pueblo de Las Piedras correspon-diente al expresado distrito judicial.
Presentada copia certificada de la anterior resolución al Registrador de la Propiedad de Iíumacao para su inscrip-ción, ésta se llevó a efecto, según nota de 17 de marzo de 1919, en cuanto a la finca letra B y también en cuanto a las cuerdas restantes de la finca letra A después de rebajarse de su cabida 62 cuerdas, por aparecer inscrita la posesión de dicha porción a favor de don Marcos Escribano y Plores, sin que conste que éste haya prestado su consentimiento para la cancelación de la inscripción a su favor, o se le haya ven-cido en el correspondiente juicio. Hace constar además el registrador en su nota con respecto de la porción de 62 cuer-das que. anteriormente le había sido denegada la inscripción a don Manuel Martínez y Valle de quien adquirió Donato Martínez del Valle, por estar incluidas en un expediente po-sesorio que instruyó el Manuel Martínez Valle y fue apro-bado por el juzgado municipal del pueblo de Las Piedras, para acreditar la posesión de 160 cuerdas de terreno en el barrio Montones de Las Piedras, adquiridas de don Escolás-tico y don Florencio Martínez, don Francisco Santana y Mar-tínez y don Marcos Escribano, cuya finca de 160 cuerdas a juicio del registrador se halla incluida dentro de la super-ficie de la finca letra A cuya inscripción se solicita, no ha-biendo presentado Donato Martínez del Valle, no obstante habérsele pedido, documentos fehacientes que prueben lo contrario.
*353La nota del registrador ha sido recurrida para ante esta Jorte Suprema, y el recurrente se limita a manifestar que istablece contra el registrador el presente recurso guberna-tivo por no estar conforme con su calificación en cnanto de-niega la inscripción de dominio a su favor de 62 cnerdas de la finca letra A por estar incluidas en otra finca cuya pose-sión aparece inscrita a nombre de otra persona distinta del recurrente, pero no hace la más ligera alegación tendente a demostrar que el registrador haya incurrido en error al ha-?er semejante apreciación.
A falta de prueba que destruya la afirmación hecha por el registrador de que la porción de 62 cuerdas de la finca letra A está inscrita en el registro a favor de persona distinta del recurrente Donato Martínez del Valle, tenemos que llegar a-, la conclusión de que la inscripción del dominio de esa porción: de terreno a favor del recurrente ha sido bien denegada. Ginorio v. El Registrador, 2 S. P. R. 579, y Porto Rican Leaf Tobacco Company v. El Registrador, 17 D. P. R. 228.
Pero si el registrador ha sufrido error en su apreciación, no vemos inconveniente en que la parte interesada presente de nuevo su título al registro acompañado de pruebas plenas ue le justifiquen, y en que el registrador, si se convence del hecho de que las 62 cuerdas no están realmente inscritas a favor de persona distinta de Donato Martínez del Valle, pro-ceda a verificar la inscripción, sin que sea obstáculo para ello la presente negativa. Gómez Méndez & Cía., en liquidación, v. El Registrador, 16 D. P. R. 825.
Es de confirmarse la nota recurrida.
Confirmada la nota recurrida-
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aí-drey y Hutchison.